Department of Health and Human Services

DEPARTMENTAL APPEALS BOARD
Civil Remedies Division

In the Case of:
John W. Crews, Date: December 5, 1997
Petitioner,

Docket No. C-97-271
Decision No. CR509

-v-

The Inspector General.

DECISION

I sustain the determination of the Inspector General (I.G.)
to exclude Petitioner, John W. Crews, from participating in
Medicare, Medicaid, Maternal and Child Health Services Block
Grant and Block Grants to States for Social Services programs
until Petitioner obtains a Nursing Home Administrator license
in the State of Virginia.' I base my decision on evidence
which proves that Petitioner surrendered his license during
the pendency in that State of a formal disciplinary
proceeding involving his Nursing Home Administrator license
that concerned his professional competence, professional
performance, or financial integrity.

BACKGROUND

In a letter (Notice) dated February 21, 1997, the I.G.
notified Petitioner that he was being excluded from
participating in Medicare and Medicaid because his license to
practice medicine or provide health care in the State of
Virginia was revoked, suspended, or otherwise lost or was
surrendered while a formal disciplinary proceeding was
pending before the licensing authority for reasons bearing on
Petitioner's professional competence, professional
performance, or financial integrity. The I.G. asserted that
Petitioner's exclusion was authorized by section 1128(b) (4)
of the Social Security Act (Act). Additionally, the I.G.

' I use the term "Medicaid" hereafter to refer to all
State health care programs from which Petitioner was
excluded.
2

advised Petitioner that his exclusion would remain in effect
until he obtained a valid license in the State of Virginia.

Petitioner requested a hearing and the case was assigned to
me for decision. The parties have each submitted written
arguments and proposed exhibits. Petitioner made a request
for the opportunity for oral argument, which I denied. Order
Denying Petitioner's Request for the Opportunity for Oral
Argument, dated October 28, 1997.

The I.G. submitted one proposed exhibit (I.G. Ex. 1) and
three attachments. I have remarked the attachments as
exhibits. I.G. Attachment 1 is now I.G. Ex. 2; I.G.
Attachment 2 is now I.G. Ex. 3; and I.G. Attachment 3 is now
I.G. Ex. 4. Petitioner did not object to my receiving the
documents submitted by the I.G. into evidence. I thus admit
I.G. Exs. 1-4 into evidence. Petitioner submitted eight
exhibits (P. Exs. 1-8) and Attachments A-F. I have remarked
the attachments as exhibits. Attachment A is now P. Ex. 9;
Attachment B is now P. Ex. 10; Attachment c is now P. Ex. 11;
Attachment D is now P. Ex. 12; Attachment E is now P. Ex. 13;
Attachment F is now P. Ex. 14. The I.G. did not object to my
receiving the documents submitted by Petitioner into
evidence. I thus admit P. Exs. 1-14 into evidence. In
deciding this case, I have considered the exhibits, the
applicable law, and the arguments of the parties.

APPLICABLE LAW

Pursuant to section 1128(b)(4) of the Act, the I.G. may
exclude "({aJjny individual or entity -- (A) whose license to
provide health care has been revoked or suspended by any
State licensing authority, or who otherwise lost such a
license or the right to apply for or renew such a license,
for reasons bearing on the individual's or entity's
professional competence, professional performance, or
financial integrity, or (B) who surrendered such a license
while a formal disciplinary proceeding was pending before
such an authority and the proceeding concerned the
individual's or entity's professional competence,
professional performance, or financial integrity."

Section 1128(c) (3) of the Act was amended by section 212 of
the Health Insurance Portability and Accountability Act of
1996 (Pub. L. 104-191). A new subparagraph, section
1128(c)(3)(E), was added, which states that the length of an
exclusion under section 1128(b)(4) "shall not be less than
the period during which the individual's or entity's license
to provide health care is revoked, suspended, or surrendered,
or the individual or the entity is excluded or suspended from
a Federal or State health care program." Prior to 1996, the
Act provided no criteria for establishing the length of
3

exclusions for individuals or entities excluded pursuant to
section 1128(b)(4). The 1996 amendments require, at section
1128(c) (3) (E), that an individual or entity who is excluded
under section 1128(b) (4) be excluded for not less than the
period during which the individual's or entity's license to
provide health care is revoked, suspended, or surrendered.
Under the 1996 amendments, no issue of reasonableness exists
where the exclusion imposed by the I.G. is concurrent with
the loss, suspension, or revocation of a State license. A
concurrent exclusion, as in Petitioner's case, is the
mandated minimum required by law.?

PETITIONER'S ARGUMENTS

Petitioner's primary argument is that he is not a provider of
health care as required by section 1128(b)(4) of the Act. He
maintains that, while his license as a nursing home
administrator involves the management and administration of a
facility which provides health care services through the
efforts of its physician and nurse staff, his duties did not
involve the provision of care directly to patients.

Petitioner also maintains that he did not surrender his
license as specified in section 1128(b) (4) (B) of the Act.
Rather, he argues that his license expired on March 31, 1996,
prior to the institution of disciplinary proceedings and
before the July 17, 1996 Consent Order in his case.

Finally, Petitioner contends that the I.G. is not required to
exclude him even if the statutory criteria are met for
exclusion under section 1128(b) (4) of the Act. Petitioner
contends that because section 1128(b) (4) was only meant "to
reach more serious offenders," the I.G. should have used
discretion and not excluded him.

FINDINGS OF FACT AND CONCLUSIONS OF LAW

1. At all times relevant to this case, Petitioner was a
Nursing Home Administrator who was licensed by the Virginia
Board of Nursing Home Administrators (Board).

2. At all times relevant to this case, Petitioner held the
Nursing Home Administrator's license for Grace Lodge Nursing
Home (Grace Lodge), located in Lynchburg, Virginia.

? An issue of reasonableness will arise only if the

I.G. imposes an exclusion for a longer term than the sanction
which has been imposed by a State licensing authority. In
that event, the administrative law judge will hear and decide
the issue of whether the period of exclusion which extends
beyond the concurrent exclusion term is reasonable.
4

3. As Administrator, Petitioner was directly responsible for
the management and operation of Grace Lodge, for ensuring
that Grace Lodge was in compliance with federal and state
regulations and standards, and for ensuring that proper care
was provided to its residents.

4. On August 13-16, 1991, the Health Care Financing
Administration (HCFA) conducted an inspection of Grace Lodge
and found that it was not in compliance with federal long
term care facility requirements and Virginia nursing home
regulations. I.G. Ex. 1; P. Ex. 6.

5. On May 26-28, 1992, May 11-13, 1993, and April 20-22,
1994, the Virginia Department of Health conducted Medicaid
certification and nursing. home licensure inspections of Grace
Lodge and found that it was not in compliance with federal
long term care facility requirements and Virginia nursing
home regulations. I.G. Ex. 1; P. Ex. 6.

6. On April 26, 1995 and on February 28, 1996, the Informal
Conference Committee of the Board (Committee) met to review
allegations that Petitioner, as a result of the deficiencies
set forth in the August 16, 1991, May 28, 1992, May 13, 1993,
and April 22, 1994, HCFA Statements of Deficiencies, may have
violated § 54.1-3103 of the Code of Virginia and §
7.1(1),(2), and (3) of the regulations of the Virginia Board
of Nursing Home Administrators. I.G. Ex. 1.

7. On April 26, 1995 and February 28, 1996, the Committee
also reviewed allegations that Petitioner may have violated
§§ 7.1(6), 8.1, 8.3(A), 8.4, 8.5, and 8.8(C) of the
regulations of the Board, in that Petitioner failed to
provide proof of completion of the twenty continuing
education classroom hours required for the 1994 licensure
year. I.G. Ex. 1.

8. In its notice to Petitioner of the convening of the
February 28, 1996 conference, the Board advised Petitioner
that if the Committee found a violation and was of the
opinion that dismissal of the charges was not appropriate,
the Committee would either present its findings to the full
Board with the recommendation for disciplinary sanction in
the form of a Consent Order or refer the case for formal
hearing. I.G. Ex. 1.

9. On April 5, 1996, Petitioner, in writing, notified the
Director, Long Term Care Services, Office of Health
Facilities Regulation, Virginia Department of Health, that he
was no longer the licensed administrator of Grace Lodge as
his service as administrator terminated effective March 31,
1996. P. Ex. 2.
5

10. On July 10, 1996, Petitioner entered into a Consent
Order with the Board which found that, as a result of the
1991, 1992, 1993, and 1994 HCFA Statements of Deficiencies,
Grace Lodge was not in compliance with the applicable federal
long term care requirements and Virginia nursing home
regulations and that Petitioner had failed to provide proof
of completion of the 20 hours of continuing education
required for the 1994 licensure year. I.G. Ex. 1.

11. In the July 10, 1996 Consent Order, the Board accepted
“the SURRENDER of the license of (Petitioner) to practice
nursing home administration in the Commonwealth of Virginia
upon express condition that this Consent Order is in lieu of
further proceedings affecting the license of (Petitioner)."
I.G. Ex. 1.

12. On February 21, 1997, the I.G. notified Petitioner of
his indefinite exclusion from participation in Medicare and
Medicaid pursuant to section 1128(b)(4) of the Act.

13. Section 1128(b)(4)(B) of the Act authorizes the I.G. to
exclude an individual who voluntarily surrenders his license
to provide health care during the pendency of formal
disciplinary proceedings by the State's licensing authority
which concern the individual's professional competence,
professional performance, or financial integrity.

14. Petitioner, as a nursing home administrator, possessed a
license to provide health care within the scope of section
1128(b) (4) of the Act.

15. Petitioner surrendered his Nursing Home Administrator's
license during the pendency of a formal disciplinary
proceeding within the scope of section 1128(b)(4)(B) of the
Act.

16. Petitioner's surrender of his Nursing Home
Administrator's license was for reasons bearing on his
professional competence, professional performance, or
financial integrity within the scope of section 1128(b) (4) of
the Act.

17. The I.G. was authorized to exclude Petitioner pursuant
to section 1128(b)(4)(B) of the Act.

18. Where an exclusion is imposed pursuant to section
1128(b) (4) of the Act, the period of the exclusion shall not
be less than the period during which the individual's license
to provide health care is revoked, suspended, or surrendered.
Section 1128(c)(3)(E) of the Act.
6

19. When an exclusion is imposed pursuant to section
1128(b) (4) of the Act and the period of exclusion is
concurrent with the loss, suspension, revocation, or
surrender of a State license, then no issue of reasonableness
concerning the length of exclusion exists.

20. The exclusion imposed by the I.G. against Petitioner,
which will remain in effect until Petitioner regains a
license to provide health care in the State of Virginia, was
authorized under sections 1128(b)(4) and 1128(c)(3)(E) of the
Act.

DISCUSSION

In my review, I find that the record establishes that
Petitioner surrendered his Nursing Home Administrator's
license while a formal disciplinary proceeding was pending
before the Virginia licensing authority concerning his
professional performance, professional competence, or
financial integrity. In arriving at this determination, I
specifically reject Petitioner's contention that a Nursing
Home Administrator's license is not a license to provide
health care within the scope of section 1128(b) (4) of the
Act. It is clear from the wording of the statute that
section 1128(b) (4) encompasses entities which have licenses
to provide health care, such as nursing homes, even though
these entities provide such services only through the
employment of medical personnel such as doctors and nurses.
In view of this, it is disingenuous for Petitioner to argue
that his license does not relate to health care.

At all times relevant to this litigation, Petitioner was the
administrator of a Medicare/Medicaid long-term care facility
and, as such, was directly responsible for ensuring that
proper care was provided to its residents. In fact, one of
the overriding reasons that Virginia requires its nursing
home administrators to be licensed is to ensure that the
nursing home and its residents are properly maintained ina
healthy and safe manner. See 18 Va. Admin. Code § 95-20-470
(I.G. Ex. 2). The Board, may, among other things, suspend,
or revoke, or place on probation, a nursing home
administrator's license, if it finds that a nursing home
administrator was "conducting the practice of nursing home
administration in such a manner as to constitute a danger to
the health, safety, and well-being of the residents, staff,
or public. ..". Id. It therefore strains credulity for
Petitioner to contend that he is not licensed as a provider
of health care services where he bears the ultimate
responsibility for ensuring that health care services of the
nursing home are provided properly to residents in accordance
with relevant regulatory requirements.
7

Such conclusion is consistent with my decision in Maurice
Labbe, DAB CR488 (1997), in which I held that a nursing home
administrator who, in response to allegations by the Maine
Nursing Home Administrators Board, permanently surrendered
his license by entering into a consent agreement, was
properly subject to an exclusion under sections 1128(b) (4) (A)
and 1128(b)(4)(B) of the Act until he regained his license in
Maine. Under the terms of the consent agreement, Labbe
agreed to surrender his Nursing Home Administrator's license
and not apply for any presently offered or future offered
category of license in the State of Maine.

In Muhammad A. Malick, DAB CR463 (1997), the petitioner
operated a business which administered sonogram and blood
tests. He was found subject to exclusion under section
1128(a)(1). I rejected the petitioner's argument that he was
not subject to exclusion because he was not a health care
practitioner providing direct services to patients.
Similarly, in Ifeoma Afeonyi, DAB CR262 (1993) I held that
the I.G.'s exclusion authority under section 1128 (a) (1)
(which involves those who "deliver" health care items or
services under Medicare or Medicaid) applied to Petitioner
even though she was an owner of a medical clinic and not a
health-care practitioner. Just as the individuals in Malick
and Afeonyi who owned or operated facilities were still
subject to mandatory exclusion under section 1128(a)(1) of
the Act, Petitioner need not be licensed to directly provide
health care to nursing home residents to be subject to
exclusion under section 1128(b) (4).

I note further that, under the federal regulations for
Medicare/Medicaid certification of long term care facilities,
a nursing home is required to have an administrator who is
"(1ljicensed by the State where licensing is required." 42
C.F.R. § 483.75(d)(2)(i).? Moreover, under Virginia law, in
order to provide health care services to residents, all
nursing homes must have a duly licensed administrator. Thus,
an administrator's license is essential to provide health
care services in such facilities. Without a licensed
administrator, Grace Lodge would not be able to function in
providing health care services to its residents.

Petitioner argues that he let his license expire on March 31,
1996, and then subsequently agreed to a "surrender" of that
license. The record does not support Petitioner's contention
that his license expired. The record reflects that the
Committee met on April 26, 1995, to consider whether

3° Virginia requires that its nursing home
administrators be licensed. See 18 Va. Admin. Code § 95-20-
470 (I.G. Ex. 2).
8

Petitioner violated Virginia regulations in his management of
Grace Lodge. On January 30, 1996, such Committee sent
Petitioner notice that such proceeding would reconvene on
February 28, 1996. I.G. Ex. 1. In correspondence dated
April 5, 1996, to the Director, Long Term Care Services,
Office of Health Facilities Regulation of the Virginia
Department of Health, Petitioner notified the director that,
as of March 31, 1996, his service as administrator of Grace
Lodge terminated. such chronology does not, without more,
indicate that Petitioner's license expired and/or that it
might not be the subject of administrative sanction.
Furthermore, the Consent Order dated July 10, 1996, entered
into by the Board and Petitioner and signed by Petitioner
states that the Board "hereby accepts the SURRENDER of the
license of John W. Crews, N.H.A., to practice nursing home
administration in the Commonwealth of Virginia upon express
condition that this Consent Order is in lieu of further
proceedings affecting the license of Mr. Crews." I.G. Ex. 1.
Such language indicates that if Petitioner had not
surrendered his license, further proceedings would be
necessary, an unlikely occurrence if the license had expired
or if Petitioner did not have the right to readily retain his
licensure. More importantly, such language clearly reflects
that the circumstances surrounding Petitioner's license was
viewed as a surrender by both parties to the Consent Order.

I find that Petitioner's license was surrendered while a
formal disciplinary proceeding was pending before the Board.
During its April 26, 1995 meeting, the Committee considered
allegations that Petitioner may have violated Virginia
regulations governing his license as a Nursing Home
Administrator. I.G. Ex. 1. The January 30, 1996 letter sent
to Petitioner by the Committee indicated that the Committee
would reconvene on February 28, 1996, and that the purpose of
the Conference was to review allegations against Petitioner.
It further stated that if the Committee found a violation,
the Committee would either present its findings to the full
Board with the recommendation for disciplinary sanction in
the form of a Consent Order or refer the case for formal
hearing in accordance with §§ 54.1-110 and 9-6.14:12 of the
Code of Virginia. On July 10, 1996, Petitioner signed such
Consent Order which was accepted by the Board on that date.
I.G. Ex. 1.

Petitioner as administrator of Grace Lodge was responsible
for management of the facility, for ensuring that it was in
compliance with federal and state regulations and standards,
and for ensuring that it was properly providing services to
its residents. 42 C.F.R. § 483.75; see 22 Va. Admin. Code §
40-71-60 (P. Ex. 11); see also Ernest Valle, DAB CR309
(1994); Jerry L. Edmonson, DAB CR59 (1989). During the years
1991 through 1994, HCFA and the Virginia Department of Health
9

conducted surveys of Grace Lodge and found its operation
deficient in a number of areas including patient care. The
surveys revealed that the residents of Grace Lodge were not
given adequate medical care and that issues were raised
concerning the safety of the facility. P. Exs. 6 and 7. The
facility received from HCFA a Statement of Deficiencies after
each survey which set forth the deficiencies. I.G. Ex.1; P.
Ex. 6. The allegations that Grace Lodge was not in
compliance with federal long-term care requirements during
the period of time when Petitioner, as the licensed Nursing
Home Administrator, was responsible for ensuring the
facility's compliance, bore directly on his professional
performance or professional competence.

The entire reason and purpose for the disciplinary proceeding
initiated by the Board was to examine Petitioner's
professional competence and professional performance in light
of the specific allegations raised in the HCFA Statements of
Deficiencies. These allegations related to Petitioner's
professional performance and competence as they pertained to
his ability to properly manage Grace Lodge. Thus, the
requirements of section 1128(b)(4)(B) of the Act have been
met.

Previous decisions of the Departmental Appeals Board (DAB)
administrative law judges (ALJs) establish that a chronology
such as occurred in Petitioner's case constitutes a license
surrender within the scope of section 1128(b) (4) (B) of the
Act. An ALJ found the I.G.'s indefinite exclusion of a
provider who violated section 1128(b) (4) to be reasonable in
Dillard P. Enright, DAB CR138 (1991). In that case, the
petitioner alleged that his nursing license was not
surrendered while a formal disciplinary proceeding was
pending. Enright involved a petitioner who surrendered his
nursing license to a Nursing Board before formal findings
were made as to the allegations in a complaint filed against
him. In this decision, the ALJ found that the petitioner's
license surrender at an "informal meeting" before the Nursing
Board constituted a surrender while a formal disciplinary
proceeding was pending, within the meaning of section

1128(b) (4)(B) of the Act. The ALJ found that "(iJf
Petitioner had not surrendered his license, the Nursing Board
would have had a responsibility to resolve the issues raised

by the claims. . .. The Nursing Board, in the absence of
Petitioner's surrender of his license, was fully prepared to
go forward." Enright, at 9. Likewise, in this case, if

Petitioner had not entered into a Consent Order, the
Committee would have referred the case "for formal hearing in
accordance with § 54.1-110 and § 9-6.14:12 of the Code of
Virginia." I.G. Ex. 1.
10

Petitioner has contended that the proceeding conducted by the
Board on February 28, 1996 was not a formal disciplinary
proceeding within the meaning of section 1128(b) (4) (B) of the
Act. Petitioner states that under Virginia state law, there
are both informal and formal administrative processes.
Petitioner argues that "the informal fact finding procedures
do not rise to the level of a formal disciplinary level
proceeding . . ." and that the distinction in Virginia law
between informal and formal proceedings would be "rendered
meaningless" if the informal proceedings under Virginia law
are determined to constitute formal disciplinary proceedings
under section 1128(b) (4) (B) of the Act. Petitioner's
Memorandum in Opposition, at 9-10.

The fact that, under Virginia law, the proceedings before the
Board were not considered "formal" is not definitive or
meaningful in interpreting section 1128(b)(4)(B). This case
is governed by federal law, and the interpretation of a
federal statute or regulation is a question of federal, not

state, law. Chester A. Bennett, M.D., DAB CR64 (1990).

In John W. Foderick, M.D., DAB CR43 (1989), the ALJ stated
that "({a]jlthough section 1128(b)(4)(B) does not define the
term ‘formal disciplinary proceeding,' it is reasonable to
conclude from the face of the statute, and from legislative
history, that the law refers to a license proceeding which
places a party's license in jeopardy and which provides that
party with an opportunity to defend against charges which
might result in a license suspension or revocation. This
interpretation is consistent with the purpose of the law. . .
+ The law presumes that an individual or entity who
surrenders a health care license in the face of charges, and
in the circumstance where he has the opportunity to defend
himself, is as likely to be untrustworthy as the individual
or entity who loses a license after litigating the issue of
his or her professional competence, performance, or financial
integrity." Foderick, at 6-7.

In the present case, Petitioner surrendered his license in
the face of the Committee's investigation of allegations
involving Grace Lodge and also, his failure to provide proof
of completion of the required classroom hours for the 1994
licensure year. I.G. Ex. 1. A letter from the Board dated
January 30, 1996, notified Petitioner of the allegations and
provided him with the opportunity to respond. I.G. Ex. 1.
Petitioner was subject to the jurisdiction of the Board, and
if Petitioner had not surrendered his license, the Board
would have continued its investigation of the allegations
which could have led to sanctions including license
suspension or revocation. Prior to the completion of formal
proceedings, Petitioner entered into a Consent Order with the
Board. I.G. Ex. 1. According to the Consent Order,
11

Petitioner "consents to the following order

license to practice nursing home administration in the
Commonwealth of Virginia." Id. (emphasis added). Under the
terms of the Consent Order, Petitioner agreed to surrender
his license to the Board in lieu of the Board pursuing
further proceedings against his license.

Even were I to accept Petitioner's assertion that his license
expired, after which he did not seek relicensure, an
appellate panel of the DAB has held that the language of
section 1128(b) (4) (B) does not require actual physical
surrender of the license document. William I, Cooper, M.D.,
DAB No. 1534 (1995), at 4.‘ The appellate panel in c Cooper
upheld the ALJ's conclusion, stating that the term "license"
can mean a permission to act, as well as the document
evidencing that that permission has been conferred. Id. In
this case, I find that Petitioner, by entering into the
Consent Order, relinquished the permission conferred on him
by the Board to be a nursing home administrator under
circumstances described by section 1128(b) (4) (B).

In addition to citing section 1128(b)(4)(B) of the Act as the
basis for the exclusion against Petitioner, the I.G. has also
cited section 1128(b) (4) (A) of the Act as an alternative
basis.’ Because I have determined that the circumstances of

* The citation for the Civil Remedies Division

decision in Cooper is Dr. William I. Cooper, DAB CR381
(1995).

5 In her reply brief, the I.G. cited section
1128(b) (4) (A) of the Act as a basis for Petitioner's
exclusion. After receiving the I.G.'s brief, Petitioner
filed a Motion for Sanctions against the I.G. Petitioner
made this motion on grounds that the I.G. filed a reply brief
without authority to do so and failed to comply with the
procedures of the Departmental Appeals Board, Civil Remedies
Division. Petitioner moved that I strike the I.G.'s reply
brief in its entirety and that I refuse to consider such
brief. In the alternative, Petitioner requested the
opportunity to reply to the I.G.'s reply brief, with the
costs of such response assessed against the I.G. Further,
Petitioner moved that I prohibit the I.G. from introducing a
new legal basis for Petitioner's exclusion and a recent Civil
Remedies decision in support of its position. The I.G. did
not file a response to Petitioner's motion.

I issued a Ruling dated September 26, 1997, in which I denied

Petitioner's motion to impose sanctions against the I.G. I

permitted the I.G.'s reply brief, in its entirety, to become
(continued...)
12

Petitioner's case leave no doubt that a license "surrender"
did occur within the meaning of section 1128(b)(4)(B) of the
Act, I do not find it necessary to reach the issue of whether
Petitioner's exclusion can be sustained under section
1128(b) (4) (A) of the Act. However, were I to consider this
issue, it is likely that I would apply the appellate panel's
reasoning in Cooper and find that Petitioner's "surrender" of
his license falls also within the meaning of section

1128(b) (4) (A) of the Act.®

5(...continued)

part of the record, and I granted Petitioner the opportunity
to file a rebuttal brief to the I.G.'s reply brief. I stated
that costs of filing Petitioner's rebuttal brief would be
solely borne by Petitioner. Furthermore, I did not prohibit
the I.G. from introducing the decision of Maurice Labbe,
supra, in support of its position. Finally, I deferred
ruling on Petitioner's request that I prohibit the I.G. from
introducing a new legal basis for Petitioner's exclusion.

Petitioner filed a rebuttal brief. In its rebuttal brief,
Petitioner contended, among other things, that the I.G. cited
section 1128(b) (4) (A) of the Act as a basis for Petitioner's
exclusion for the first time in her reply brief. Petitioner
argued that, until the I.G.'s reply brief, the sole alleged
basis for Petitioner's exclusion was section 1128(b) (4) (B).
Petitioner contended that the circumstances of his case did
not meet the criteria of section 1128(b)(4)(A). Petitioner
argued also that the Labbe decision was distinguishable from
his case. Additionally, Petitioner made a request for the
opportunity for oral argument, which I denied. Order Denying
Petitioner's Request for the Opportunity for Oral Argument,
dated October 28, 1997.

® Contrary to Petitioner's contention that the
“otherwise lost" language contained in section 1128(b) (4) (A)
of the Act cannot be interpreted to refer to the surrender of
a license because a license surrender is specifically
addressed in section 1128(b)(4)(B), the appellate panel in
Cooper concluded that the broad “otherwise lost" language
used by Congress indicates that Congress intended section
1128(b) (4) (A) to encompass any loss that occurs by a means
other than revocation or suspension by a licensing authority.
Cooper, at 6. The appellate panel in Cooper moreover stated
that such an interpretation of section 1128(b) (4) (A) would
not render section 1128(b)(4)(B) superfluous. Id. In the
Cooper case, the appellate panel concluded that Dr. Cooper,
who had "surrendered" his license to practice medicine within
the meaning of section 1128(b)(4)(B) of the Act, could also
have been excluded under section 1128(b) (4) (A).
13

Finally, Petitioner contends that for the I.G. to take action
against him is unwarranted because section 1128(b)(4) of the
Act is meant to apply to "more serious offenders." This
argument is without merit. The I.G.'s use of discretion in
deciding to impose a permissive exclusion is not reviewable.
42 C.F.R. § 1005.4(c) (5); Nanette Neu, R.N., DAB CR429
(1996).

CONCLUSION
I conclude that the I.G. was authorized to exclude Petitioner
pursuant to section 1128(b) (4)(B) of the Act. I conclude

also that the term of exclusion imposed by the I.G. is
mandated by section 1128(c) (3) (E) of the Act.

/s/

Joseph K. Riotto
Administrative Law Judge
